DETAILED ACTION
The response filed on 05/02/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
No claim(s) is/are amended, cancelled or added.
Claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 05/02/2022, regarding 35 U.S.C. §112 Claim Interpretation have been fully considered. As per Applicant’s Remark, paragraph [0031] of Applicant’s originally submitted specification provides a detailed description of a processing element which is the same paragraph as the examiner pointed in terms of the published specification.
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 12 and 17, the Applicant argued that, Neither Yu nor Wu nor a hypothetical combination thereof teach or suggest at least a receiver “generating synchronization information corresponding to a timing difference between the multiple wireless links, based at least on respective receive timings of the respective duplicate packets” and a transmitter “controlling delivery timing of future respective duplicate packets to the multiple wireless links for transmission to the receiver, based on the synchronization information” (see Remarks on page 9-11).
In response to the Applicant's arguments, the Examiner respectfully disagrees, after careful consideration, because Yu teaches packets are transmitted using different logical channels, the timing of the two “legs” may become offset (see ¶ [0226]) and the transmitting device may start a duplication timer and may transmit duplicate packet (i.e., future transmission) depending on feedback and the duplication timer (see FIG. 9; see ¶ [0243] [0251-53]) and in combination with Wu teaches calculating the average delay of the downlink data packets within a certain time period based on the arrival time and the reception time, or calculating the proportion of the uplink data packets within a certain time period based on the arrival time and the delivery time (i.e., synchronization information) (see ¶ [0042]) and transmitting the calculated proportion to the base station so that the base station performs the radio resource configuration (i.e., scheduling transmission/future transmission) based on the proportion (see FIG. 9; see ¶ [0104-06]). It must be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the argument(s) is/are not persuasive.
This Office action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) hereinafter “Yu” in view of Wu (US 2020/0314862 A1) hereinafter “Wu”.

Regarding claims 1, 12 and 17, Yu discloses Claim 1 of a method for synchronizing multiple wireless links used for duplicate packet transmission (see FIG. 4; see ¶ [0109] [0150]), Claim 12 of an apparatus comprising: a processing element configured to cause a device (see FIG. 14; see ¶ [0290-91], a wireless device including processor), and Claim 17 of a device comprising: radio circuitry configured to facilitate wireless communications of the device over a wireless network; and a processing element communicatively coupled to the radio circuitry and configured to cause the device (see FIG. 14; see ¶ [0290-91] [0294-95], a wireless device including processor and transceiver), the method comprising:
in a receiver (see FIG. 4, receiving device; see ¶ [0290]):
receiving respective duplicate packets over corresponding multiple wireless links from a transmitter (see FIG. 4; see ¶ [0109-10] [0162], the transmitting device transmit both the original packet and the one or more duplicate packets to the receiving device using different radio frequency spectrum bands); and
transmitting the information to the transmitter (see FIG. 9; see ¶ [0244-45] [0251], the receiving device transmits feedback to the transmitting device); and
in the transmitter (see FIG. 4, transmitting device; see ¶ [0297]):
controlling delivery timing of future respective duplicate packets to the multiple wireless links for transmission to the receiver, based on the information (see FIG. 9; see ¶ [0251-53], the transmitting device transmits duplicate packet (i.e., delivery timing of future transmission) based on received feedback and duplication timer).
Although Yu discloses the packets of the set of copied packets arrive at the receiving device at different times (see ¶ [0229]), but does not explicitly disclose generating synchronization information corresponding to a timing difference.
However, Wu discloses in a receiver (see FIG. 11, UE; see ¶ [0159]): generating synchronization information corresponding to a timing difference between the multiple wireless links, based at least on respective receive timings of the respective duplicate packets (see FIG. 8; see ¶ [0042] [0095-96] [0101-03], acquiring an arrival time of each data packet and calculating the average delay of the downlink data packets within a certain time period based on the arrival time and the reception time, or calculating the proportion of the uplink data packets within a certain time period based on the arrival time and the delivery time (i.e., synchronization information)); and
transmitting the synchronization information to the transmitter (see FIG. 8; see ¶ [0104-05], transmitting the calculated proportion to the base station); and
in the transmitter (see FIG. 10, base station; see ¶ [0153]): controlling delivery timing of future respective duplicate packets to the multiple wireless links for transmission to the receiver, based on the synchronization information (see ¶ [0104-07], the base station performs the radio resource configuration including scheduling and setting timer (i.e., delivery timing of future transmission) based on the proportion).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide generating synchronization information corresponding to a timing difference as taught by Wu, in the system of Yu, so that it would provide to improve the performance of the communication system and further reduce the delivery delay of the data packet in the network (Wu: see ¶ [0109]).

Regarding claim 2, the combined system of Yu and Wu discloses further comprising:
in the receiver (Yu: see FIG. 4, receiving device; see ¶ [0290]):
receiving the respective duplicate packets over the multiple wireless links as part of operating in one of: carrier aggregation mode; or dual connectivity mode (Yu: see ¶ [0109], packet duplication used in conjunction with carrier aggregation procedures or dual connectivity procedures).

Regarding claim 3, the combined system of Yu and Wu discloses wherein generating the synchronization information comprises:
measuring a time difference between reception of:
a first packet of the respective duplicate packets over a first wireless link of the multiple wireless links (Wu: see FIG. 8; see ¶ [0095-96], acquiring an arrival time of each data packet); and
a second packet of the respective duplicate packets over a second wireless link of the multiple wireless link (Wu: see FIG. 8; see ¶ [0095-96], acquiring an arrival time of each data packet);
wherein the first packet and the second packet have identical sequence numbers associated with a first protocol layer (Yu: see ¶ [0235] [0286], the sequence number spaces for transmissions mode during a duplication mode and/or while packets are actively being duplicated and synchronize sequence numbers of the first RLC entity and the second RLC entity).

Regarding claims 4, 13 and 18, the combined system of Yu and Wu discloses wherein generating the synchronization information comprises:
for each packet of a group of duplicate packets of the respective duplicate packets having identical sequence numbers associated with a first protocol layer (Yu: see ¶ [0172] the mapping indication signaled in a format that includes an RLC entity ID and a component carrier group; and see ¶ [0235] [0286], the sequence number spaces for transmissions mode during a duplication mode and/or while packets are actively being duplicated and synchronize sequence numbers of the first RLC entity and the second RLC entity):
determining a timing difference between a receive time of the packet and respective receive times of other packets of the group of duplicate packets (Wu: see FIG. 8; see ¶ [0095-96], acquiring an arrival time of each data packet).

Regarding claims 5 and 14, the combined system of Yu and Wu discloses wherein transmitting the synchronization information comprises transmitting the synchronization information via one of the following:
a packet data convergence protocol (PDCP) packet data unit (PDU) (Yu: see ¶ [0228], an indication from a PDCP control PDU; and Wu: see ¶ [0139], PDCP PDU).

Regarding claims 6, 15 and 19, the combined system of Yu and Wu discloses wherein the synchronization information comprises one of the following:
a record of respective timing differences between respective receptions, over the multiple wireless links within the specified time duration, of the respective packets having identical sequence numbers associated with the first protocol layer (Yu: see ¶ [0235] [0286], the sequence number spaces for transmissions mode during a duplication mode and/or while packets are actively being duplicated and synchronize sequence numbers of the first RLC entity and the second RLC entity; and Wu: see FIG. 8; see ¶ [0095-96], acquiring an arrival time of each data packet).

Regarding claims 7, 16 and 20, the combined system of Yu and Wu discloses wherein transmitting the synchronization information comprises transmitting the synchronization information periodically (Wu: see ¶ [0124], periodical reporting).
Regarding claim 8, the combined system of Yu and Wu discloses wherein transmitting the synchronization information comprises transmitting the synchronization information in response to a trigger event (Wu: see ¶ [0117], report trigger configuration).

Regarding claim 9, the combined system of Yu and Wu discloses wherein the trigger event comprises one of the following:
a request by the transmitter for the synchronization information (Wu: see ¶ [0111] [0117], a report trigger configuration from the base station).

Regarding claim 10, the combined system of Yu and Wu discloses wherein the controlling the delivery time of the future respective duplicate packets comprises one of the following:
delivering given packets of the future respective duplicate packets having identical sequence numbers associated with a first protocol layer to the multiple wireless links within a specified time duration (Yu: see ¶ [0141] [0177] [0179], the transmitting device implement a timing interval or delay following determination of PDCP packet duplication; and Wu: see ¶ [0104-07], the base station performs the radio resource configuration including scheduling and setting timer based on the proportion).

Regarding claim 11, the combined system of Yu and Wu discloses wherein the specified time duration comprises one of the following:
a time duration configured via radio resource control signaling (Yu: see ¶ [0141], reception of a configured time provided via RRC signaling).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462